DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in the independent claims. The closet prior art of record is US 2009/0122839 Ai by Luo et al. (hereafter referred to as Luo) which is directed towards systems and methodologies are described that facilitate employing a scrambling code from a set of scrambling codes, which is indexed by primary synchronization codes (PSCs), to scramble or descramble a secondary synchronization code (SSC). Also, US 2010/0261472 Ai Han et al. (hereafter referred to as Han) is directed towards The SSS and PSS-based scrambling code and the segment based scrambling code use a cyclic shift version of a sequence generated from the generating polynomial of the m-sequence. However, both Luo and Han fail to disclose transmit a primary synchronization signal (PSS) on an orthogonal frequency division multiplexing (OFDM) symbol within one sync block, wherein one PSS sequence is included in the PSS, wherein the one PSS sequence is defined based on one M sequence of length 127 and only one part of physical cell identification (ID) information, and wherein the one M sequence is defined based on dM(i + 7) = [dM (i + 4) + dM (i)] mod 2; transmit a secondary synchronization signal (SSS) on an OFDM symbol within the one sync block, wherein one SSS sequence is included in the SSS, wherein the one SSS sequence is defined based on two M sequences of length 127 and a whole of the physical cell ID
information, and wherein the two M sequences are defined based on dM (i+ 7) = [dM (i+4) + dM (i)]mod 2 and dM (i+ 7) = [dM (i + 1) + dM (i)]mod 2, respectively; and transmit a physical broadcast channel (PBCH) on an OFDM symbol within the one sync block, wherein the OFDM symbol for the PSS is a first located OFDM symbol in the one sync block, wherein the OFDM symbol for the PSS is different from the OFDM symbol for the SSS.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA W COSME/Primary Examiner, Art Unit 2465